PER CURIAM.
REVERSED. We agree with appellant that the trial court erred in not making provision for her to receive some amount of permanent periodic alimony. The record contains undisputed evidence establishing the appellant’s genuine need for continuing support and the appellee’s ability to provide help to her.
Although we find no error with respect to the other aspects of the trial court’s decisions, we remand this cause without prejudice to the trial court’s authority to reconsider those decisions in light of our direction on the permanent alimony issue. The dissolution of marriage is affirmed. Upon remand the trial court is free to conduct further evidentiary hearings or to enter an amended final judgment in accord herewith upon a consideration of the existing record.
ANSTEAD, GLICKSTEIN and WARNER, JJ., concur.